DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on September 1, 2021 is acknowledged.
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 1, 2021.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 depends from itself (claim 4) which is indefinite when it is not clear what the limitations or scope of the claim are due to the improper dependency  upon itself.  The remaining claims are rejected due to their dependence upon claim 4.  For speedy prosecution the examiner will treat claim 4 as depending from claim 3 since claim 3 provides antecedent basis for the terms in claim 4.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 12, and 16-18 of U.S. Patent No. 10,598,304. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant application claims are encompassed by the limitations set forth in the ‘304 patent.  It is noted there was a restriction requirement in the parent application, however, the subject matter that was allowed was brought into the claims of the ‘304 patent and were considered limitations with respect to these specific limitations that were examined claim limitations even though some came from .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Duquette (2016/0105944).  If further description of  the reference is required please see the PCT.  The reference to Duquette discloses the recited system comprising a length of energy-dissipative tubing (title; abstract) a first sealing device coupled to a first end of the length of energy-dissipative tubing (1018; fig 10); and a second sealing device coupled to a second end of the length of energy- dissipative tubing (also 1018; fig 10 where connectors are provided for the ends which would require a second sealing device); wherein exposure to one or more selected from the group consisting of: fault currents or lightning strikes at an exposure point along the length of energy-dissipative tubing will produce arcs at the exposure point and .

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Titeflex (WO 2013/052200).  If further description of  the reference is required please see the PCT.  The reference to Titeflex discloses the recited system comprising a length of energy-dissipative tubing (pg 7; lines 24-31) a first sealing device coupled to a first end of the length of energy-dissipative tubing (306b; Fig 3C; tubing 200); and a second sealing device coupled to a second end of the length of energy- dissipative tubing (also 306b; fig 3C where connectors are provided for the ends which would require a second sealing device); wherein exposure to one or more selected from the group consisting of: fault currents or lightning strikes at an exposure point along the length of energy-dissipative tubing will produce arcs at the exposure point and at least one of the first end and the second end (pg 11, lines 27-35 discusses the connectors or sealing devices provide a conductive path as a flow of energy eventually to ground and the arc would be a form of conductive path and would be at the ends).  With respect to claim 2 exposure to one or more selected from the group consisting of: fault currents or lightning strikes at an exposure point along the length of energy-dissipative tubing will produce arcs at the exposure point and both of the first end and the second end (as discussed above pg 11, lines 27-35 sets forth the connectors or sealing devices provide conductive paths  to ground which would naturally include an arc and since there are connectors at both ends this would occur at both ends).
1-5, and 7-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Titeflex (EP 2994684).  If further description of  the reference is required please see the PCT.  The reference to Titeflex discloses the recited system comprising a length of energy-dissipative tubing [0002-0004] a first sealing device coupled to a first end of the length of energy-dissipative tubing (300; fig 3D); and a second sealing device coupled to a second end of the length of energy- dissipative tubing (also 300; fig 3D where connectors are known to be provided for both ends to permit the tube to be connected between devices which would require a second sealing device); wherein exposure to one or more selected from the group consisting of: fault currents or lightning strikes at an exposure point along the length of energy-dissipative tubing will produce arcs at the exposure point and at least one of the first end and the second end ([0004-0005; 0050; 0053] discusses the connectors or sealing devices provide a conductive path and the arc would be a form of conductive path and would be at the ends where the connectors or sealing devices would be connected).  With respect to claim 2 exposure to one or more selected from the group consisting of: fault currents or lightning strikes at an exposure point along the length of energy-dissipative tubing will produce arcs at the exposure point and both of the first end and the second end ([0004-0005; 0050; 0053] discusses the connectors or sealing devices provide a conductive path and the arc would be a form of conductive path and would be at the ends where the connectors or sealing devices would be connected, this would occur at both ends).  With respect to claim 3, a length of corrugated stainless steel tubing (202) (paragraph [0029]); a first jacket layer (204) applied to the exterior of the corrugated stainless steel tubing; and a conductive layer (206) over the first jacket layer; and the first sealing device (300) comprises a bushing (304) comprising: a first internal rib (808) engaged with a final corrugation valley of the corrugated tubing (paragraph [0043]); and a second internal rib (310) resting within a further uncovered corrugation valley of the corrugated tubing and lying substantially between the conductive layer of the energy-dissipative tubing and a proximal corrugation peak of the corrugated stainless steel tubing (paragraphs [0045]-[0047)). With respect to a .  


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Duquette (2011/0041944).  The reference to Duquette discloses the recited system comprising a length of energy-dissipative tubing (title; abstract) a first sealing device coupled to a first end of the length of energy-dissipative tubing (1006,1018; fig 10); and a second sealing device coupled to a second end of the length of energy- dissipative tubing (also 1006,1018; fig 10 where connectors are provided for the ends which would require a second sealing device and [0114] implies both ends receive bushings and sealing devices); wherein exposure to one or more selected from the group consisting of: fault currents or lightning strikes at an exposure point along the length of energy-dissipative tubing will produce arcs at the exposure point and at least one of the first end and the second end ([0107] discusses the connectors or sealing devices provide a conductive path and the arc would be a form of conductive path and would be at the ends as suggested in [0006] which discusses lightning strikes, fault current, and arcing).  With respect to claim 2 exposure to one or more selected from the group consisting of: fault currents or lightning strikes at an exposure point along the length of energy-dissipative tubing will produce arcs at the exposure point and both of the first end and the second end (as discussed above [0107] sets forth the connectors or sealing devices provide conductive paths which would naturally include an arc and since there are connectors at both ends this would occur at both ends in [0114]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duquette (‘944) in view of Watanabe (2006/0006651).  With respect to Duquette (from here on in this rejection refers to ‘944) discloses the structure above including the recited energy dissipative gas tube ([0004-0006]) comprising a length of corrugated stainless steel tubing 2,22 ([0060]), an inner resin first jacket layer 24 ([0061]) surrounding a radially outer surface of the corrugated stainless steel tubing (see fig 2A), a conductive foil layer 26 ([0064-0068]) surrounding a radially outer surface of the inner resin layer (see fig 2A) the foil comprising a foil made of a metallic material, an outer resin layer 28 ([0061] which sets forth the outer resin layer 28 can be either made from an insulative and/or a conductive resin; which meets claim 8) which can be extruded (such is a method limitation in an article claim and holds little patentable weight, but the reference states the outer layer 28 can be extruded in [0089] which covers claim 7) over a radially outer surface of the foil layer (see fig 2A), the outer resin layer can be formed of either EPDM or a thermoplastic resin ([0062] similar materials to applicants outer resin layer), the foil layer can have a thickness  of 0.003” to 0.010” ([0072 that covers claim 6), and the first and second sealing devices 1006 (see fig 10) comprises a bushing 1018 which has at least a first internal rib near .  

s 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duquette (‘944) in view of Watanabe as applied to claims 3, and 10-11 above, and further in view of Oishi (2004/0040609).  Note with respect to claim 6, such is taught above by Duquette, with  respect to claims 7-8 such are also taught by Duquette and described above,  and with respect to claim 9, the outer resin layer has specific dielectric material properties to at least one of the inner layer (although this is a material property, and the same type of material such as nylon being used for the outer layer with no specific modification claimed to the material to achieve any special properties above what naturally occur, one would expect the same type of material to have the same material properties as described in claim 9 of the same type of material).
The reference to Duquette as modified discloses all of the recited structure with the exception of forming the foil layer as a laminated foil comprising the foil and a high tensile strength material bonded to the foil which can be a polymer such as polyester or PET, various material properties of this type of laminated foil layer. 
The reference to Oishi discloses that it is old and well known in the art to provide a tube 1 with an inner layer 2, a foil layer 3 formed as a resin and metal laminated foil layer 31,32,33 [0066] [0038], and an outer layer 6 which can be EPDM or a thermoplastic resin layer such as polyamide resins which would is nylon [0071], the laminated foil layer is formed of a foil layer of metal foil  0.1 to 100 micrometers in thickness ([0040] which equates to 0.0000039 to 0.0039 inches thickness for the metal foil) and a high strength layer (which would at least provide tensile strength based on how the layer is used) can be provided [0041-0044] which is bonded to the foil layer (where it teaches the metal foil can optionally be provided with this high strength layer thereby teaching it is obvious to modify a metal foil only by providing the high strength layer to form a laminated foil), the high strength material used can be a polyester [0045] where the polyester selected can be PET [0047] and since this material is the same material as applicants it would be a material that has high tensile strength the same as applicant’s .  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Bond, Fuhrmann, Scannelli, Kashy, Jones, and Strunk disclosing state of the art tubing including connectors and sealing members at the ends of corrugated tubing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH